Citation Nr: 1016502	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right knee osteoarthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for service-
connected right shoulder acromioclavicular joint separation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 1990, from January 1991 to August 1991, and from 
February 2003 to July 2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

The Veteran presented testimony before the undersigned in 
September 2006.  A transcript of this hearing has been 
associated with her VA claims file.  Following the hearing, 
the Board remanded her appeal to the Agency of Original 
Jurisdiction (AOJ) for additional development in November 
2007.  That development having been completed, the case is 
now once again before the Board.

The appeal is again REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.


REMAND

The Veteran seeks an increased initial rating for her 
service-connected right knee and shoulder disabilities.  She 
essentially maintains that the symptomatology associated with 
each condition is more severe than that contemplated by the 
10 percent ratings currently assigned.  Before the Board can 
adjudicate these claims, however, additional development is 
required.

The Board's November 2007 remand directed that the Veteran be 
afforded a VA examination to assess the current severity of 
her service-connected right knee and shoulder conditions.  
The Board's remand instructions specifically requested that 
the examiner note any "functional loss due to pain, weakened 
movement, excess fatigability, or incoordination on 
movement" in the examination report.  

In response to the Board's remand directive, the Veteran 
underwent VA examinations of her right knee and shoulder in 
January 2008.  For both conditions, the examiner noted that 
there was "no functional impairment during flareups."  
In the same examination report, however, the examiner 
indicated that she "cannot determine whether the flareups 
cause any additional functional loss without resort to mere 
speculation."  No explanation for these facially 
contradictory opinions was provided.

The examiner further noted that she "cannot determine 
without resort to mere speculation whether weakness or 
incoordination cause any additional functional loss."  
Again, however, the examiner failed to provide any rationale 
as to why she was not able to determine whether weakness or 
incoordination cause any additional functional loss.

To assign an initial rating for the Veteran's right knee and 
shoulder disabilities, the Board must take into account the 
functional loss, if any, caused by the Veteran's right knee 
and shoulder disabilities, and must assess the effect of 
weakened movement, excess fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40, 4.45 (2009) ("[i]t is essential that 
the examinations on which ratings are based adequately 
portray . . . functional loss"); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Because the January 2008 VA examination 
report did not adequately address some of these factors, the 
case must again be remanded so that a VA examination can be 
conducted that more clearly takes into account any functional 
loss in the right knee and shoulder due to pain, weakened 
movement, excess fatigability, or incoordination on movement.  
See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing 
that evidence that is speculative, general or inconclusive in 
nature cannot support a claim).

The Board's prior remand also requested that a neurological 
examination be conducted regarding the Veteran's right 
shoulder disability and that the examiner express an opinion 
as to whether any right upper extremity neurological 
impairment is present which is related to the Veteran's 
service-connected right shoulder disability.  The Board 
specifically requested that the examiner provide a rationale 
for all opinions expressed.  

A January 2008 VA neurological examination report noted that 
the Veteran experienced occasional numbness in the right 
hand, but did not clearly indicate whether any neurological 
impairment was present in the right upper extremity and, if 
so, its etiology.  The examiner stated only that the 
Veteran's "[r]ight shoulder pain is likely myofascial . . . 
[t]o exclude a radiculopathy."  No explanation or rationale 
for the opinion was provided as requested in the Board's 
November 2007 remand.  Another neurological examination must 
therefore be scheduled to ensure compliance with the Board's 
prior remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance); see also Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that 
a medical opinion is not entitled to any weight if it 
contains only data and conclusions); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once the Secretary 
undertakes the effort to provide an examination, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all VA treatment records related to 
treatment received for the right knee and 
shoulder conditions from February 2008 to 
the present, to include all records of 
treatment received at the Brooklyn, New 
York, VA Medical Center, or in other 
parts of the New York VA Healthcare 
System.  

2.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and present severity of her 
service-connected right knee and shoulder 
disabilities.  The claims folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s).  Any functional loss due 
to pain, weakened movement, excess 
fatigability, or incoordination on 
movement must be noted in the examination 
report(s).  If the examiner believes that 
such an opinion cannot be rendered 
without resorting to speculation, the 
examiner must fully explain why the 
question presented is outside the norm of 
practice so as to be impossible to use 
his/her medical expertise to render an 
opinion.  A complete rationale must be 
provided for all opinions expressed.

3.  Schedule the Veteran for a 
neurological examination to determine the 
nature and present severity of her 
service-connected right shoulder 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examinations.  
The examiner should express an opinion as 
to whether any right upper extremity 
neurological impairment is present which 
is related to the Veteran's service-
connected right shoulder disability.  Any 
specialist consultations and/or 
diagnostic testing deemed necessary, if 
any, should be accomplished.  If the 
examiner believes that such an opinion 
cannot be rendered without resorting to 
speculation, the examiner must fully 
explain why the question presented is 
outside the norm of practice so as to be 
impossible to use his/her medical 
expertise to render an opinion.  A 
complete rationale must be provided for 
all opinions expressed.

4.  Thereafter, readjudicate each of the 
issues on appeal, specifically 
considering whether a separate rating 
should be assigned for any neurological 
deficit that is found to be related to 
the service-connected right shoulder 
condition.  If any of the benefits sought 
remain denied, either in whole or in 
part, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


